Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 27, 2022.  These drawings are not approved because the legend “Prior Art” is not sufficiently clean uniform, thick and well defined; see 37 CFR 1.84 (l).  The annotation would be approved if the quality of the legend was improved.
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6-9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation claiming all metallic first developing members lacks clear original support because the original specification only gave one type of metal; see page 8 of the specification. Therefore, it is not clear that the Applicant originally contemplated all metal types.
Claim Rejections Based Upon Prior Art

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6-8, and 11 are rejected under 35 U.S.C. 103 as obvious over Bonhoeffer et al (US 2006/0206202; hereafter referred to as BR) alone.  BR meets the claim language where:
The branch vessel stent as claimed is the stent (10) and vein segment (20) where the intended use suggested by “branch” does not define structure any different from that disclosed by BR (see Figures 1 and 8 and paragraphs 26-27);
The stent body as claimed is the stent (10) of BR;
The first developing member as claimed is the suture material on one V shaped structure, elements (12, 14, 16) and it allows for visualization inside a human vessel because it is made to be visible (see paragraph 39);
The first end as claimed is the left end of segment (20) as shown in Figures 1 and 8;
The second end as claimed is the right end of segment (20);
The first developing portion as claimed is the suture material on one straight segment (12)
The second developing portion as claimed is the suture material on the other straight segment (14) of the same V shaped structure;
The oblique intersection as claimed is apparent or illustrated in Figures 1 and 8 as not showing an angle of exactly 0 degrees or 90 degrees and it is noted that the change of diameter of the stent (10) results in the change of the angle;
The axial length as claimed is at least obvious over BR alone because the distances between the V bases can be about 8 mm (see paragraph 27) and the straight segments are shown to be about the same dimension as the distance between the bases; it is noted that the axial length is varied as expansion takes place; if the V and its base formed an equilateral triangle (i.e., a 450, 450, 900 triangle), the axial length running parallel to the horizontal sides would be 8mm/sqrt(2) = 5.66 mm, that is, well above the minimum of 0.5 mm as claimed, and
The distance between intersections of the portions, for simplicity between the portions, approaches zero mm such that the claim language is fully met in this regard.  


    PNG
    media_image1.png
    318
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    826
    media_image2.png
    Greyscale



	Regarding claim 2, the minimum distance as claimed is the on left side of the first developing member.
	Regarding claim 6, with the diameter being 20 mm and the distance between bases being 8 mm, it is clear, based upon the inspection of the drawing, that the left or first end of the stent body or segment (20) appears to be about 5 to 10 mm as claimed, or at least this dimensional range is rendered clearly obvious by the illustration of Figure 8.
	Regarding claim 7, the claim language is read on by what is disclosed by BR because the cross-sectional areas of the different portions can be equal as in BR where the central most ring of BR is the connecting portion.  Additionally, the angle can be zero such that the angle is fully met by BR.
	Regarding claim 8, the claim language is met where Figures 8 and 11 have developing members present on both ends, throughout the length of the stent, and even developing members circumferentially adjacent each other.
	Regarding claim 11, the Applicant is directed to see paragraph 39 where the suture material can be made of metallic material.
   	Claim(s) 3-4 are rejected under 35 U.S.C. 103 as obvious over BR in view of Callol et al (US 6,174,329; hereafter CL).  
	Regarding claims 3-4, BR renders the claim language obvious as explained supra, even disclosing a bare metal stent (see paragraph 25) but does not disclose a coating film on the bear metal stent.  However, CL, from the same art of endeavor, teaches that it was known to utilize coatings on stents; see the abstract.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to one of ordinary skill to coat the stent of BR with a film in order to prevent corrosion as taught by CL.
	Claim(s) 12 is rejected under 35 U.S.C. 103 as obvious over BR in view of CL or Dereume et al (US 5,639,278; hereafter referred to as DE).
	Regarding claim 12, BR discloses metallic first developing members but not the type of metal tantalum as claimed.  However, CL (see column 3, lines 33-49) or DE (see column 14, lines 38-56) teaches that is was known to the same art of endeavor to utilize tantalum as a metal to make stent grafts more visible under X-ray or fluoroscopy.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize tantalum as the metallic suture material in order to make the stent more visible during delivery under X-ray or fluoroscopy. 
	Claim 9 is rejected under 35 U.S.C. 103 as obvious over BR in view of Myung (US 2019/0167455).  BR renders the claim language obvious as explained supra, but does not disclose a skirt.  However, Myung, from the same art of endeavor, teaches that it was known to the art to put skirts on stents; see abstract and Figure 9.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to put a skirt on the BR device for the same reasons as Myung, that is, to prevent or reduce migration.
Allowable Subject Matter
Claims 5 and 10 are allowable over the prior art of record.
Response to Arguments
Applicant's arguments filed May 7, 2022 have been fully considered but they are not persuasive. The Applicant traverses the rejections rely on BR by arguing that BR does not allow for visualization when inside a human vessel (claim 1), by having metallic first developing members (claim 11), or by utilizing a tantalum wire (claim 12).  However, BR does disclose that the developing members in the form of sutures are made to be visible (see paragraph 39) and can be made of metallic material.  Secondary references of CL or DE teach that it was known to the art to utilize tantalum as a stent covering/coating material in order to make the same more visible during delivery.  Therefore, the newly claimed features are considered to be clearly obvious over the applied prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774